Acknowledgment
The amendment filed on May 31, 2022 responding to the Office Action mailed on March 21, 2022 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The People’s Republic of China on February 18, 2020. It is noted, however, that applicant has not filed a certified copy of the CN202010099021.9 application as required by 37 CFR 1.55.
Drawings
The drawings were received on May 31, 2022.  These drawings are accepted.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 the prior art fails to disclose the device of claim 1 comprising a patterned metal film layer formed on the substrate and corresponding to the non-display area, wherein the metal film layer is in a same layer with the source/drain electrodes; at least one planarization layer formed on a side of the thin film transistor layer away from the substrate; a groove formed on the planarization layer and corresponding to an area of the metal film layer; and an organic protective layer formed in the groove and extending in a direction to the metal film layer, wherein the organic protective layer covers an edge of the metal film layer, wherein the organic protective layer and the planarization layer are in a same layer and are made of a same organic material, and the organic protective layer extends from the edge of the metal film layer toward a direction to an inside of the metal film layer by at least 1 µm.
Regarding claim 6, the prior art fails to disclose the device of claim 6 wherein the metal film layer is in a same layer with the source/drain electrodes; at least one planarization layer formed on a side of the thin film transistor layer away from the substrate; a groove formed on the planarization layer and corresponding to an area of the metal film layer; and an organic protective layer formed in the groove and extending in a direction to the metal film layer, wherein the organic protective layer covers an edge of the metal film layer.
Regarding claim 14, the prior art fails to disclose the method of claim 14 comprising preparing at least one planarization layer on a side of the thin film transistor layer away from the substrate; and forming a groove on the planarization layer corresponding to the metal film layer area, and preparing an organic protective layer in the groove, and wherein the organic protective layer extends toward the metal film layer and covers the edge of the metal film layer.
Claims 2-5, 7-13 and 15-20 depend directly or indirectly on claims 1, 6 or 14 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893